Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 14/874,768 which was filed on 12/05/2015. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered. 

Response to Amendment
	In the reply filed 1/5/2021, claims 1, 6, 11, and 22 have been amended.  No claims have been cancelled or added.  Accordingly claims 1-4, 6-9, 11-14, and 16-22 stand pending.		 

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur et al. (US2017/0024375), hereinafter Hakkani-Tur, in view of Lunt et al. (US2007/0005750), hereinafter Lunt, and Stamm et al. (US2013/0345971), hereinafter Stamm.


Regarding claim 1, Hakkani-Tur et al. discloses a method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for generating a knowledge representation, the method comprising:
obtaining a plurality of entities from a data source associated with a user (the Utterance-Based Knowledge Tool applies a semantic parser to each assertion to extract instances of two or more entities and the relation between those entities, Hakkani-Tur et al. [0018]; the “assertions” are associated with a user and are therefore treated as the “data source”);
(each assertion explicitly delimits a relation (from a plurality of predefined relation classes) between at least two particular entities that are relevant to the particular user, Hakkani-Tur et al. [0019]), wherein at least one of the one or more relationships is inferred, without user input, based on personal information of the user (the Utterance-Based Knowledge Tool provides an automated spoken language understanding (SLU) framework that constructs user-centric personal knowledge graphs from conversational spoken utterances, sentences, or snippets of user speech, Hakkani-Tur et al. [0020]; the “utterances” can be considered “personal information of the user” because they are specific to the user and generated by the user) included in a person-centric space (see citations above in Hakkani-Tur et al. [0020] where the personal knowledge graphs are “user-centric”, indicating that they are created uniquely per-user) which is created by a person centric index system by
cross-linking information from public (further searches may be performed against one or more external databases or using one or more internet search engines to obtain additional information relating to one or more of the assertions (or the specific relations or entities of the assertion) in the personal knowledge graph, Hakkani-Tur et al. [0027]; the Internet is considered a “public” space), semi-private (the Utterance-Based Knowledge Tool extracts one or more assertions relating to a user from one or more publically accessible sources (e.g., LinkedIn, Facebook, online user CV, public document relating to the user, news article relating to the user, etc.), Hakkani-Tur et al. [0122]; although it is stated as a “publically accessible source”, social media such as LinkedIn and Facebook contains both public and private information and are considered “semi-private” spaces) and private spaces (the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content, Hakkani-Tur et al. [0031]; e-mail is considered a “private” source) 
generating a knowledge representation associated with the user based on the plurality of entities and the at least one of the one or more relationships among the plurality of entities inferred from the person-centric space (an "Utterance-Based Knowledge Tool," as described herein, provides various techniques for automatically populating personal knowledge graphs on a per-user basis based on "relations" between "entities" derived from user "assertions" in user utterances, Hakkani-Tur et al. [0018]; whole purpose of the invention is to generate knowledge graphs).
However, Hakkani-Tur et al. fails to teach cross-linking keys, and projecting cross-linked information to the person-centric space.
Lunt et al. teaches multiple databases for storing different types of information (the application server 1150 manages a member database 1154, a relationship database 1155 and a search database 1156, Lunt et al. [0159]; see Lunt et al. [0160] for more detailed info on what each database stores) which can be reasonably modified to a private database, a semi-private database and a public database for storing information from private, semi-private and public spaces because (taught by Hakkani-Tur et al. [0031] above, but also taught in Lunt et al. [0118] where a messaging system collects data from private messages), semi-private (the present invention increases the ease of connecting individuals in a social network … it makes it significantly easier to determine the existence of mutual interest among users, Lunt et al. [0154]; social media is considered a “semi-private” source) and public spaces (taught by Hakkani-Tur et al. [0027] above, but also taught by Lunt et al. [0102] where e-mails are received via the Internet (note that the e-mails are considered “private space”, but the Internet is the “public space”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Hakkani-Tur et al. with the feature taught by Lunt et al. and also modify the databases of Lunt et al. because the data extracted from private, semi-private and public spaces would require associated databases to store the different types of data, allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.
However, the combination of Hakkani-Tur et al. and Lunt et al., hereinafter (Hakkani-Tur)-Lunt, fails to teach the function of projecting cross-linked information to the person-centric space.
Stamm teaches determining one or more relationships among the plurality of entities, wherein at least one of the one or more relationships is inferred, without user input, based on personal information of the user included in a person-centric space (Stamm, [0020, 0028-0032], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input) by
cross-linking information from public, semi-private, and private spaces via cross-linking keys (Stamm, [0031-0032, 0035-0038], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public, semi-private, and private spaces such as obtaining a tag, e.g. key, from an email and cross-linking with public spaces, e.g. internet accessible content, to obtain an estimated delivery date; note internet accessible content includes public, semi-private, and private spaces), and
projecting cross-linking information to the person-centric space (Stamm, [0031-0032, 0039], note information cards are a person-centric space that includes the cross-linking information).
generating a knowledge representation associated with the user based on the plurality of entities and the at least one of the one or more relationships among the plurality of entities inferred from the person-centric space (Stamm, [0031-0032, 0035-0039], note information cards are a person-centric space that includes the cross-linking information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]). 

(the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content, Hakkani-Tur et al. [0031]; such other data items include bookmarks 222, messages 224 and bulletin board 226, Lunt et al. [0117]) (Stamm, [0020, 0028-0032, 0035-0038], note e-mail, text messages, webpage history, and the like).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lunt because this would allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

(Descriptive Data – information that describes a user or characteristics of a user … descriptive data might include a first and last name or it might include elements that describe attributes of the user, such as gender, marital status or occupation, Lunt et al. [0069]-[0070]) (Stamm, [0020, 0028-0032], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lunt because this would allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding claim 4, (Hakkani-Tur)-Lunt- Stamm discloses all the features with respect to claim 1 as outlined above.  Further, (Hakkani-Tur)-Lunt- Stamm teaches that the personal information of the user includes an existing knowledge representation previously generated for the user (the personal knowledge graph of a user is expected to evolve over time as new assertions are parsed from declarative user utterances, as existing assertions change or become obsolete over time, and as new inferences between the entities or relations of any new, existing, or updated assertions are made, Hakkani-Tur et al. [0099]; since the knowledge graph “evolves”, this is an indication that once generated, the knowledge graph becomes an existing knowledge graph that can be updated over time).

Claim 6 discloses substantially the same limitations as claim 1 respectively, except claim 6 is directed to a system while claim 1 is directed to a method. Therefore claim 6 is rejected under the same rationale set forth for claim 1.

Claim 7 discloses substantially the same limitations as claim 2 respectively, except claim 7 is directed to a system while claim 2 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 2.

Claim 8 discloses substantially the same limitations as claim 3 respectively, except claim 8 is directed to a system while claim 3 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 3.

Claim 9 discloses substantially the same limitations as claim 4 respectively, except claim 9 is directed to a system while claim 4 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 4.

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a machine-readable, non-transitory and tangible medium while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a machine-readable, non-transitory and tangible medium while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a machine-readable, non-transitory and tangible medium while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a machine-readable, non-transitory and tangible medium while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Regarding claim 16, (Hakkani-Tur)-Lunt- Stamm discloses all the features with respect to claim 1 as outlined above.  (Hakkani-Tur)-Lunt- Stamm teaches that the method further comprises inferring the at least one of the one or more relationships (the Utterance-Based Knowledge Tool provides an automated spoken language understanding (SLU) framework that constructs user-centric personal knowledge graphs from conversational spoken utterances, sentences, or snippets of user speech, Hakkani-Tur et al. [0020]) based on information included in a private source of the user (the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content, Hakkani-Tur et al. [0031]) or in a semi-private source of the user (the present invention increases the ease of connecting individuals in a social network … it makes it significantly easier to determine the existence of mutual interest among users, Lunt et al. [0154]) (Stamm, [0020, 0028-0032], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lunt because this would allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

(descriptive data shown includes gender, status, age, occupation, location, hometown and interests, Lunt et al. [0128]; see Hakkani-Tur et al. [0057] for an example event of “my daughter is getting married”, meaning it is possible or can be modified to classify events relations since Hakkani-Tur et al. [0019] teaches a wide variety of relation classes).

Claim 18 discloses substantially the same limitations as claim 16 respectively, except claim 18 is directed to a system while claim 16 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 16.

Claim 19 discloses substantially the same limitations as claim 17 respectively, except claim 19 is directed to a system while claim 17 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 17.

Regarding claim 20, (Hakkani-Tur)-Lunt- Stamm discloses all the features with respect to claim 11 as outlined above.  Further, (Hakkani-Tur)-Lunt- Stamm teaches that the information, when read by the machine, causes the machine to perform the following: inferring the at least one of the one or more relationships (the Utterance-Based Knowledge Tool provides an automated spoken language understanding (SLU) framework that constructs user-centric personal knowledge graphs from conversational spoken utterances, sentences, or snippets of user speech, Hakkani-Tur et al. [0020]) based on information included in a private source of the user (the Utterance Capture Module 100 directly receives text versions of declarative user utterances 120 from an Email and Message Scraping Module 110 that automatically extracts one or more textual utterances from user email and/or messaging content, Hakkani-Tur et al. [0031]) or in a semi-private source of the user (the present invention increases the ease of connecting individuals in a social network … it makes it significantly easier to determine the existence of mutual interest among users, Lunt et al. [0154]) (Stamm, [0020, 0028-0032], note tagging or classifying information such as tracking numbers and creating inferred relationships without user input), wherein the knowledge representation is a graph representing connections, interests, and events associated with the user (descriptive data shown includes gender, status, age, occupation, location, hometown and interests, Lunt et al. [0128]; see Hakkani-Tur et al. [0057] for an example event of “my daughter is getting married”, meaning it is possible or can be modified to classify events relations since Hakkani-Tur et al. [0019] teaches a wide variety of relation classes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lunt because this would allowing for easier creation of the person-centric knowledge representation by being able to easily access the databases of each data source to determine the relationship between entities.


Regarding claim 21, (Hakkani-Tur)-Lunt- Stamm discloses all the features with respect to claim 1 as outlined above.  Further, (Hakkani-Tur)-Lunt- Stamm teaches that the method further comprises:
determining additional data sources from which additional entities are to be extracted based on the contextual information associated with the plurality of entities obtained from the data source (particular entities may be derived from internet or other searches to provide additional information for existing entities … the "Microsoft" entity 245 is linked to the "One Microsoft Way, Redmond Wash., 98052" entity 250 by an "address" relation derived via an internet or other search of the "Microsoft" entity, Hakkani-Tur et al. [0096]).

Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur in view of Lunt, Stamm, and Gvelesiani (US2008/0270458).

Regarding claim 22, (Hakkani-Tur)-Lunt- Stamm discloses all the features with respect to claim 1 as outlined above.  Further, (Hakkani-Tur)-Lunt- Stamm teaches that the method further comprises:
(the utterance " . . . my wife Susan was born in Turkey . . . ", directly links a "place of birth" type relation with a "location" type entity (i.e., "Turkey") and a "person" type entity (i.e., "Susan"), while also linking the entity of "Susan" to the entity of "user" via a "wife" or "spouse" relation, Hakkani-Tur et al. [0022]; the “relation classes” as discussed in Hakkani-Tur et al. [0019] are the “types” and Hakkani-Tur et al. [0022] gives an example of what types can be determined from the relationship (e.g. determining that a relationship with another entity named Susan is classified as a “wife/spouse” relation);
However, although (Hakkani-Tur)-Lunt- Stamm teaches relationship types that can be inferred as long-term or short-term relationships (e.g. wife and children are long-term relationships), (Hakkani-Tur)-Lunt- Stamm does not explicitly teach a method for determining the type of relationship is one of a long-term relationship and a short-term relationship.
Gvelesiani teaches that the type of relationship is one of a long-term relationship and a short-term relationship (line thickness is utilized to represent the strength of a particular relationship; line thickness may be used to represent relationship strength, importance, or size other contexts as well; line thickness may be used to represent other information, such as age or duration of a relationship (e.g., longer-term relationships may be represented with thicker lines than shorter-term relationships), Gvelesiani [0022]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by (Hakkani-Tur)-Lunt- Stamm with the feature taught by Gvelesiani because the strength, importance and age/duration of a relationship is the indication of the length of the relationship between two entities and whether or not they are on good terms with one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Badenes et al. (US2011/0246482) teaches cross-service tagging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        1/15/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152